Per Curiam,
March 21, 1910:
This appeal is from an order dismissing a petition for a review of the first and a supplemental account of the executors of the will of Allen C. Milliken. The first account was confirmed absolutely March 14, 1907, and the supplemental ac*503count September 12, 1907. The petition for a review was presented to the court September 7, 1908. The only reason alleged for a review was that the commissions allowed the executors were excessive. If there was any merit in the reason set up, a sufficient answer to the petition was that the appellants had had their day in court. They were of full age, and were present or represented at the audits of the accounts. A review can be had as a matter of right in two cases only: for error on the face of the record, and for new matter that has arisen since the decree. It may be allowed ex gratia for after-discovered evidence as to facts on which the deeree was founded, when it is shown that the evidence could not have been procured before the decree by the exercise of due diligence: Green’s App., 59 Pa. 235; Le Moyne’s App., 104 Pa. 321. In this case there was no error on the face of the record, and no allegation of new matter or of after-discovered evidence.
The order of the court is affirmed at the costs of the appellants.